  Case 1:19-cr-00059-LO Document 101 Filed 12/11/19 Page 1 of 1 PageID# 801



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


   United States of America,

          V.
                                                            Case No. l;19-cr-59
                                                            Hon. Liam O'Grady
   Daniel Everette Hale,

                         Defendant.


                                           ORDER


       This matter comes before the Court on the defendant's motion to compel production of

grand jury materials. Dkt. 84. The motion was fully briefed, the Court heard argument on

November 15, 2019, and has now reviewed the Government's ex pane submission in camera.

       Upon review of the Government's submission, the defendant's motion to compel is

hereby DENIED because the materials are consistent with the theories identified by the

Govemment.


       It is SO ORDERED.




                                                                  W
December U - 2019                                           Liam O'Grg
AlexandriaTv ^rginia                                        United States District Judge
